Name: Commission Regulation (EEC) No 3286/91 of 11 November 1991 opening a standing invitation to tender for the export of 100 000 tonnes of durum wheat held by the Greek intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 11 . 91 Official Journal of the European Communities No L 310/9 COMMISSION REGULATION (EEC) No 3286/91 of 11 November 1991 opening a standing invitation to tender for the export of 100 000 tonnes of durum wheat held by the Greek intervention agency 2. The regions in which the 100 000 tonnes of durum weat are stored are stated in Annex I to this Regulation . Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 1836/82, until the end of the third month following. Tenders submitted in response to this invitation to tender may not be accompanied by applications for export certi ­ ficates under Article 44 of Commission Regulation (EEC) No 3719/88 Q. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3653/90 (2), and in particular Article 7 (5) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3), as amended by Regulation (EEC) No 2203/90 (4), provides that cereals held by the intervention agencies shall be disposed of by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 0, as last amended by Regulation (EEC) No 3043/91 0, lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 17 October 1991 Greece notified the Commission that it wished to put up for sale for export to the Soviet Union and Algeria 100 000 tonnes of durum wheat held by its intervention agency ; whereas it is possible to accede to that request ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 4 1 . Notwithstanding Article 7 (1 ) of Regulation (EEC) No 1836/82 the time for submission of tenders in response to first partial invitation to tender shall expire on 20 November 1991 at 11 p.m. (Brussels time). 2. The time limit for submission of tenders in response to the subsequent partial invitations to tender shall expire each Wednesday at 11 p.m. (Brussels time). 3. The last partial invitation to tender shall expire on 26 February 1992. 4. Tenders shall be lodged with the Greek intervention agency.HAS ADOPTED THIS REGULATION : Article 1 The Greek intervention agency may, in accordance with the conditions laid down in Regulation (EEC) No 1836/82, open a standing invitation to tender for the export of 100 000 tonnes of durum wheat held by it. Article 5 The Greek intervention agency shall notify the Commis ­ sion of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Noti ­ fication shall be made as specified in the table in Annex II, to the telephone, telex or telefax numbers in Annex III.Article 2 1 . The invitation to tender shall cover a maximum of 100 000 tonnes of durum wheat to be exported to the Soviet Union and Algeria. (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (2) OJ No L 362, 27. 12. 1990, p. 28 . (3) OJ No L 139, 24. 5. 1986, p. 36. (4) OJ No L 201 , 31 . 7. 1990, p. 5. 0 OJ No L 202, 9. 7. 1982, p. 23 . (j OJ No L 282, 18 . 10. 1991 , p. 21 . 0 OJ No L 331 , 2. 12. 1988, p. 1 . \ 12. 11 . 91No L 310/10 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission 12. 11 . 91 Official Journal of the European Communities No L 310/11 ANNEX I (tonnes) Place of storage Quantity Evroy 16 586 Dramas 11 526 Serron 13 052 Chalkidikis 14 956 Thessalonikis 9 500 Pellas 12 781 Emathias 8 627 Larisis 8 757 Magnisias 4215 ANNEX II Standing invitation to tender for the export of 100 000 tonnes of durum wheat held by the Greek intervention agency (Regulation (EEC) No 3286/91 ) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) (') Price increases ( + ) or reductions (-) (ECU/tonne) p.m. Commercial costs (ECU/tonne) Destination 1 2 3 etc. L (') This price includes the increases or reductions relating to the lot to which the tender refers . ANNEX III The only numbers to use to call Brussels (DG VI-C-1 (Attention : Messrs Thibault and Brus)) are : Telex : 22037 AGREC B 22070 AGREC B (Greek characters) ; Telefax :  235 01 32,  236 10 97,  236 20 05.